                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


DAVID K. LAMB,

                     Petitioner,                         Case Number: 03-73587
                                                         Honorable Mark A. Goldsmith
v.

CARMEN PALMER,

                     Respondent.
                                          /

       ORDER (1) TRANSFERRING PETITIONER’S MOTION TO AMEND
     APPLICATION FOR WRIT OF HABEAS CORPUS TO UNITED STATES
      COURT OF APPEALS FOR THE SIXTH CIRCUIT; AND (2) DENYING
        PETITIONER’S MOTION TO EXPAND THE RECORD AND FOR
                       EVIDENTIARY HEARING

       In 2003, Michigan state prisoner David Lamb filed a pro se petition for a writ of

habeas corpus under 28 U.S.C. § 2254.1 On May 18, 2009, the Court denied the petition.

See Order (Dkt. 97). The Court declined the issue a certificate of appealability. See Order

(Dkt. 108). The Sixth Circuit Court of Appeals denied Petitioner’s request for a certificate

of appealability. See Order (Dkt. 119). Petitioner has since filed five requests to file a

second or successive habeas corpus petition, all of which the Sixth Circuit Court of Appeals

denied. See In re: Lamb, No. 17-2201 (6th Cir. Apr. 5, 2018); In re: Lamb, No. 14-1598

(6th Cir. Dec. 3, 2014); In re Lamb, No. 12-1924 (6th Cir. July 15, 2013); In re Lamb, No.

11-1536 (6th Cir. Apr. 17, 2012); Lamb v. Palmer, No. 10-1357 (6th Cir. Mar. 31, 2011).


1
  The Honorable John Corbett O’Meara presided over this case until his retirement. The matter
was reassigned to the undersigned District Judge on January 22, 2019.
Petitioner has now filed a motion to amend his habeas corpus petition. This is yet another

attempt to file a successive habeas corpus petition.

       Before a prisoner may file a habeas petition challenging a conviction already

challenged in a prior habeas petition, the prisoner must “move in the appropriate court of

appeals for an order authorizing the district court to consider the application.” 28 U.S.C.

§ 2244(b)(3)(A). If a second or successive petition for habeas corpus relief is filed in the

district court without prior authorization, the district court must transfer the petition to the

Court of Appeals. In re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

       When a petitioner files what purports to be a motion to amend, the court must

“determine if it really is such a motion or if it is instead a second or successive application

for habeas relief in disguise.” Moreland v. Robinson, 813 F.3d 315, 321 (6th Cir. 2016)

(citing Gonzalez v. Crosby, 545 U.S. 524, 530-31 (2005)). A motion which advances one

or more substantive claims, rather than one which alleges a “defect in the integrity of the

federal habeas proceedings”, should be classified as a second or successive petition and

transferred to the Court of Appeals. Gonzalez, 545 U.S. at 532.

       Petitioner seeks to amend his petition to supplement already litigated claims with

new evidence and arguments and to advance new claims. The motion, therefore, is a

second or successive petition for a writ of habeas corpus which may not be filed without

prior authorization and will be transferred to the Sixth Circuit.

       The Court ORDERS the Clerk of Court to transfer the motion to amend (Dkt. 132)

to the United States Court of Appeals for the Sixth Circuit for consideration as an

application for permission to file a second or successive petition.

                                               2
      The habeas corpus proceeding remains closed in this Court and the motion to expand

the record and for evidentiary hearing (Dkt. 131) is DENIED as moot.

SO ORDERED.

Dated: September 10, 2019                       s/Mark A. Goldsmith
       Detroit, Michigan                        MARK A. GOLDSMITH
                                                United States District Judge


                            CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record
and any unrepresented parties via the Court's ECF System to their respective email or First
Class U.S. mail addresses disclosed on the Notice of Electronic Filing on September 10,
2019.

                                                s/Karri Sandusky
                                                Case Manager




                                            3
